Citation Nr: 1454842	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-23 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a skin rash, to include as due to exposure to herbicides.

3.  Entitlement to service for fungus on the toenails, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a prostate condition, to include as due to exposure to herbicides.

5.  Entitlement to service connection for numbness of the arms and hands, to include as due to exposure to herbicides.

6.  Entitlement to service connection for residuals of status post cyst removal on the right shoulder.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 1971.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran had been scheduled for a videoconference hearing on May 2014.  In a March 2014 statement, the Veteran withdrew his hearing request.  

The RO has adjudicated a claim for service connection for cancer on the neck.  In Clemmons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Following the same premise, the Board notes that in a July 2010 statement, the Veteran referenced his neck cancer as the "first" and noted that additional cancers have been removed throughout the years.  It appears, therefore, that the Veteran is seeking service connection for skin cancer in general and not just the neck cancer.  Therefore, the Board has recharacterized the issue as noted on the title page.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits System Management electronic files and has considered the documents contained therein in the decision below.

The issues of entitlement to service connection for lesions on the nose, left temple and right frontal scalp have been raised by the record in a January 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for skin cancer, skin rash, numbness of the arms and hands, fungus on the toes and a prostate condition, all as due to exposure to herbicides, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no current competent evidence of record of residuals of the removal of a cyst on the right shoulder.


CONCLUSION OF LAW

Residuals of removal of a right shoulder cyst were not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in July and October 2010 letters, prior to the March 2011 rating decision on appeal.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist pertaining to this issue that have not been obtained.

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination for residuals of the removal of a cyst on the right shoulder in January 2011.  The Veteran has not argued, and the record does not reflect, that the examination is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided adequately supported findings. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Criteria and Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2014).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran currently asserts that he has residuals associated with the removal of a cyst on the right shoulder while in service.  Service treatment records show that in November 1970 the Veteran complained of the sensation of a mass on his right shoulder.  In December 1970, records show that he underwent a removal of a cyst on his right shoulder.  

The Veteran underwent a VA examination in January 2011.  At the time, the examiner reviewed the claim file and interviewed the Veteran.  The examiner noted the history in service of the removal of a cyst on the right shoulder.  Upon physical examination of the Veteran, the examiner noted that there was no current residual scar on the right shoulder.  Likewise, the examiner found no other residuals or functional disabilities.  

The medical evidence is clear that there are no residuals of the removal of a cyst on the right shoulder in service.  Moreover, the Veteran has not alleged any specific residual associated with the removal of the cyst on the right shoulder.  Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for residuals of the removal of a cyst on the right shoulder because  the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that residuals of the removal of a cyst on the right shoulder has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer , supra.


ORDER

Service connection for residuals of the removal of a cyst on the right shoulder is denied.


REMAND

The Veteran seeks service connection for skin cancer, skin rash, numbness of the arms and hands, fungus on the toes and a prostate condition, all claimed as due to exposure to herbicides.

Initially, the Board notes that exposure to herbicides is presumed based on the Veteran's service in the Republic of Vietnam.  Moreover, the record reflects that the Veteran has been diagnosed and treated for basal cell carcinoma and squamous cell carcinoma on multiple sites, and prostate hypertrophy.  Additionally, the Veteran is competent to report he suffers from skin rashes, numbness in the arms and hands, and fungus on the toes.   

A review of the record shows that the RO denied service connection for the claimed conditions on the basis that none of the claimed conditions was a condition for which presumptive service connection is warranted under 38 C.F.R. § 3.307.  However, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court of Appeals for Veterans Claims (the Court) has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran has not been afforded a herbicide VA examination even though he stated he has requested one.  Moreover, while a VA examination as to the prostate was conducted in August 2010, no medical opinion was obtained.  Finally, no VA examinations have been conducted regarding the Veteran's claimed skin cancer, skin rash, numbness of the arms and hands, and fungus on the toes.  To ensure due process, the veteran should be afforded appropriate VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed skin cancer, skin rash, numbness of the arms and hands, prostate condition and fungus of the toes, to determine their etiology.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiners.

The examiner is to presume in-service exposure to Agent Orange herbicide for purposes of this examination.

Based on the Veteran's contentions, physical examination, and a complete review of the claims file, the examiner is to identify any and all claimed skin cancer(s), and disabilities manifested by skin rash and  numbness of the arms and hands, and any prostate condition and fungus of the toes, found at any time during the appeal period.  For each disability noted, the examiner should opine as to whether it is "at least as likely as not" that such condition is directly related to some aspect of the Veteran's period of service, to include exposure to Agent Orange.

A complete rationale for all opinions rendered must be provided.

2.  The RO or the AMC should also undertake any other indicated development.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not made, issue a Supplemental Statement of the Case on the issues of a lung disability and renal cell carcinoma.  Allow a reasonable period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


